Citation Nr: 9930420	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-12 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
right knee disability, currently rated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1945 to August 
1945 in the Merchant Marines.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the RO.  



REMAND

In April 1999, the Board received additional private medical 
evidence concerning his disability claim.  This additional 
evidence was not accompanied by a waiver of RO consideration.  
Thus, it must be referred back to the RO for initial 
consideration.  See 38 C.F.R. § 20.1304(c) (1999).  

In July 1997, the Office of General Counsel of VA issued a 
Precedent Opinion which provided that a veteran who had 
arthritis and instability of the knee might be rated 
separately under Diagnostic Codes 5003 and 5257.  O.G.C. 
Prec. Op. 23-97 (Jul. 24, 1997).  Here, the medical evidence 
indicates that the veteran has arthritis of the right knee.  

Thus, a separate, compensable rating pursuant to Diagnostic 
Code 5010 may be warranted, as Diagnostic Code 5010 
(traumatic arthritis) is to be rated as Diagnostic Code 5003 
(degenerative arthritis).  38 C.F.R. § 4.71a.  

Here, it is unclear whether the RO adequately considered the 
applicability of 38 C.F.R. § 4.40  (1999) regarding 
functional loss due to pain and 38 C.F.R. § 4.45 (1999) 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The RO should obtain a new medical examination which takes 
into consideration the factors cited in 38 C.F.R. §§ 4.40 and 
4.45.  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
right knee disability since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
right knee disability.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
The examiner also should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected right knee disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the right knee exhibits 
weakened movement, excess fatigability, 
or incoordination.  Finally, the 
examination should specifically state 
whether instability or subluxation was 
found.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim in light of 
the additional evidence provided by the 
veteran, and considering the 
applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on 
movement of the right knee as well as 
O.G.C. Prec. Op. 23-97 (Jul. 24, 1997).  
If the issue remains denied, the veteran 
should be furnished with an appropriate 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






